DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 13 are pending
Claims 1 – 13 are rejected.
Response to Amendment
The amendment to claims 1, 3 – 5, 7 – 10 and 12, submitted April 1, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 5, filed April 1, 2022, with respect to the rejection of claims 4 – 7 and 8 – 13 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments.  The rejection of claims 4 – 7 and 8 – 13 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 5 - 7, filed April 1, 2022, with respect to the rejection of claims 1 - 7 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1 - 7 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 5 - 7, filed April 1, 2022, with respect to the rejection of claims 8 - 13 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 8 - 13 under 35 USC 103 has been withdrawn. 
Applicant's arguments filed April 1, 2022 with respect to the rejection of claims 1 – 13 on the ground of nonstatutory double patenting over claims 1 – 7 and 11 – 15 of co-pending application no. 16/966564 have been fully considered but they are not persuasive. Applicant request the rejection be held in abeyance.  This is not persuasive.  Claims are finally rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 and 11 - 15 of co-pending Application No. 16/966564 (‘564) (US 2020/0362265). 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is ether anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
The subject matter claimed in the instant application is fully disclosed in the referenced co-pending application and would be covered by any patent granted on that co-pending application since the referenced co-pending application and the instant application are claiming common subject matter, as follows:
Claims 1 – 7 of the instantly claimed invention covers, inter alia, a process for preparing purified vegetable oil selected from palm oil, palm oil based material and combinations thereof, and the process is comprising the following steps: a) optionally degumming of a vegetable oil, optionally in presence of acid, b) contacting the vegetable oil with an adsorbent comprising alumina oxide and wherein the adsorbent has a content of alumina oxide (Al2O3) of not more than 9.5% wt%, wherein the vegetable oil is optionally degummed vegetable, and wherein the vegetable oil has not been subjected to a deodorization process.  
Claims 8 – 10 of the instantly claimed invention, inter alia, a method for using an adsorbent to mitigate or eliminate the formation of chloropropanol fatty acid esters in a process for producing deodorized vegetable oils selected from palm oil, palm oil based material and combinations thereof and wherein the adsorbent is having a content of alumina oxide not more than 9.5% wt%, wherein the method comprises: contacting the vegetable oil with the adsorbent, wherein the vegetable oil has not been subjected to a deodorization process..
Claims 1 – 7 of the invention of ‘564 covers, inter alia, a process for preparing purified vegetable process is comprising contacting a vegetable liquid oil, which has deodorization step, with an adsorbent comprising alumina oxide and wherein the absorbent has a content of alumina oxide of not more than 9.5%.
Clams 11 – 15 of ‘564 cover, inter alia, a method wherein an adsorbent is used to mitigate or eliminate the formation of chloropropanol fatty acid esters in a process for producing deodorized vegetable liquid oils and wherein the adsorbent is having a content of alumina oxide not more than 9.5%.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622